ORDER
PER CURIAM:
In this original proceeding relator seeks an appropriate writ to set aside an order overruling its motion to dismiss in an action entitled:' Seymour M. Bohrer; Miller Mutural Fire Insurance Company, a corporation; and Home Insurance Company, a corporation, Plaintiffs, vs. Steve Clark, d/b/a Steve Clark Construction; Sheafer Plumbing & Sheet Metal, Inc.; Levitt Construction Systems, Inc., a corporation; The Majestic Company, a corporation; and Morgan Drive Away, a corporation, pending in the respondent court.
Counsel was heard ex parte and the matter taken under advisement. Thereafter an order was issued calling for an adversary hearing at which counsel were heard in oral argument, briefs filed, and the matter submitted for decision.
The Court now being advised, having considered the briefs and oral argument, IT IS ORDERED that the relief sought be denied; that this proceeding be, and is hereby is, dismissed.